THE COURT.
Appellant filed in this court on the 29th day of January, 1947, his record on appeal from a judgment of the Superior Court of Stanislaus County denying appellant’s petition for a writ of coram nobis. Appellant having failed to file his opening brief on appeal within the time prescribed by the Rules on Appeal, the clerk of this court notified him by mail that if his brief was not filed within 30 days after the date of mailing of said notice, said appeal would be dismissed unless good cause was shown for relief. Appellant has now filed in this court what he designates a “Motion to Review the Records per se,” wherein he requests that this court review the record on appeal without the filing of any brief on his part, and proposes to submit the records of the trial court in the hearing had on the writ of error coram nobis in lieu of any briefs.
Rule 13 of the Rules on Appeal provides that every appellant shall file an opening brief, and rule 17 provides that for failure to file such brief the appeal may be dismissed.  This court is not disposed to perform for appellant his duty to file his brief nor to search the record to find whether same contains any matters justifying a reversal of the judgment of the trial court.
Accordingly, said motion is denied, but appellant is granted an additional 30 days from and after the date of this order within which to file his said opening brief.